Title: Lambert Wickes to the American Commissioners, 18 January 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Nantz January 18th. 1777.
Inclos’d you have a letter and Inventory of the Frigate the Count of Maurepat. It is the same Vessell that I saw at L Oriont and Calld the St. John. I think her Inventory is very short and will want a Large Addition if fitted for a Ship of War. The Defishencys I Hope will be pointed out by Capt. Nicholson When translated into Inglish. I hope Capt. Nicholson will be able to make the Necessary Addition but least he should not be Able to recollect all the Necessary Articles, I shall readily and willingly Give all the Assistance in my Power. I think the Price very high, but submitt that to your Superior Judgment. I shall be very glad to hear from you as soon as Possible. Mr. Gourlade is Desireous of having the Fitting of this Ship and I have promised to Recommend him to your Honours for this Service, as I am perswaded he will do it on as Good if not better terms then any Other person at that port and with more Secrecy. He also mention’d two Officers whom he can Reccommend as proper persons for Officers for said Ship. As to the Officers I Shall Referr him to you for Answer as well as for fitting the Ship out. From Gentlemen Your Most Oblidg’d Humble Servant
Lambt. Wickes


The St. john is 114 feet Keel 36 feet Beam 13 feet Hold 6 Ditto Between Decks. She has only Made one voige and is Now All New Built her Riging Spars Sails Anchors Cables and All other Stores and Materals are All New and of the first Quality. Her guns Appear very Good but ought To be prov’d previous to their being put on bord. This precaution Will be Hily [Highly] Nessesary as the Guns has bin Laying by Some time. If the Inventory is Not At Parris I Will Desire Mr. Gourlade to Send it Immediately or Will Send it my Self if it Comes to my hands.
L. Wickes


The [illegible] Capt Wickes is not Certain about but it is the Ship that is Owend by Messr. Thomaire[?] M[illegible] Gourlade She is now on the Stocks where she was rebuilt and[?] can not be got down the River before next Spring which will be in Febry.

Memo of Ship

 
Addressed in another hand: To / The Honble. Benjn. Franklin Esqr. / at / Paris
Notations: Capt Weekes Nantes Jany 18 77 / Letter from Capt. Wickes.
